Title: Thomas Jefferson to William H. Crawford, 10 November 1818
From: Jefferson, Thomas
To: Crawford, William Harris


          
            Dear Sir
            Monticello
Nov. 10. 18.
          
          Totally withdrawn from all attention to public affairs, & void of all anxiety about them, as reposing entire confidence in those who administer them, I am led to some remarks on a particular subject by having heretofore taken some concern in it. and I should not do it even now but for information that you had turned your attention to it at the last session of Congress, and meant to do it again at the ensuing one.
          When mr Dallas’s Tariff first appeared in the public papers, I observed that among his reforms, none was proposed on the most exceptionable article in mr Hamilton’s original Tariff, I mean that of wines. I think it a great error to consider a heavy tax on wines, as a tax on luxury. on the contrary it is a tax on the health of our citizens. it is a legislative declaration that none but the richest of them shall be permitted to drink wine, and in effect a condemnation of all the midling & lower conditions of society to the poison of whisky, which is destroying them by wholesale, and ruining their families. whereas, were the duties on the cheap wines proportioned to their first cost the whole midling class of this country could have the gratification of that milder stimulus, and a great proportion of them would go into it’s use and banish the baneful whisky. surely it is not from the necessities of our treasury that we thus undertake to debar the mass of our citizens the use of not only an innocent gratification, but a healthy substitute instead of a bewitching poison. this aggression on the public taste and comfort has been ever deemed among the most arbitrary & oppressive abuses of the English government. it is one which I hope we shall never copy. but the truth is that the treasury would gain in the long run by the vast extension of the use of the article. I should therefore be for encoraging the use of wine by placing it among the articles of lightest duty. but, be this as it may, take what rate of duty is thought proper, but carry it evenly thro’ the cheap as well as the high priced wines. if we take the duty on Madeira as the standard, it will be of about 25. per cent on the first cost, and I am sensible it lessens frauds to enumerate the wines known and used here, and to lay a specific duty on them, according to their known cost; but then the unknown and non-enumerated should be admitted at the same per cent on their first cost. there are abundance of wines in Europe some weak, some strong, & of good flavor, which do not cost there more than 2. cents a quart, and which are dutied here at 15. cents. I have my self imported wines which cost but 4. cents the quart and paid 15. cents duty. but an extraordinary inconsistence is in the following provisions of the Tariff. ‘Claret & other wines not enumerated imported in bottles, per gallon70. centswhen imported otherwise than in bottles25. centsblack bottles, glass, quart, per gross144. cents’
          if a cask of wine then is imported, and the bottles brought empty to put it into the wine pays 6¼ cents the quart, & the bottle 1. cent, making 7¼ cents the bottle. but if the same wine is put into the same bottles there it pays 15. cents the quart, which is a tax of 7¾ cents (more than doubling the duty) for the act of putting it into the bottle there, where it is so much more skilfully done, and contributes so much to the preservation of the wine on it’s passage. for many of the cheap wines will not bear transportation in the cask which stand it well enough in the bottle. this is a further proscription of the light wines, and giving the monopoly of our tables to the strong & Alcoholic, such as are all but equivalent in their effects to whisky. it would certainly be much more for the health & temperance of society to encorage the use of the weak, rather than of the strong wines. 2. cents a quart first cost, & ½ a cent duty would give us wine at 2½ cents the bottle with the addition of freight & other small charges, which is but half the price of grog.   These, dear Sir, are the thoughts which have long dwelt on my mind, and have given me the more concern as I have the more seen of the loathsome and fatal effects of whisky, destroying the fortunes, the bodies, the minds & morals of our citizens. I suggest them only to you, who can turn them to account if just; without meaning to add the trouble of an answer to the overwhelming labors of your office. in all cases accept the assurance of my sincere esteem & high consideration.
          
            Th: Jefferson
          
        